RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

This RE-STATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is
effective July 1, 2016, by and between Amerx Health Care Corporation, a Florida
corporation (“Amerx”), Procyon Corporation, a Colorado corporation (“Procyon”)
and Justice W. Anderson (the “Executive”).

WHEREAS, Amerx has, prior to the date of this Agreement, employed the Executive
as its President; and

WHEREAS, Executive is employed by Procyon as an executive officer; and

WHEREAS, Procyon, the parent corporation of Amerx, has agreed to provide some of
the benefits to Executive under this Agreement; and

WHEREAS, Amerx desires to continue to employ the Executive on a full-time basis,
and the Executive desires to be so employed by Amerx, pursuant to the terms of
this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

Section 1.1 Employment. Amerx hereby employs the Executive in the position
described on Schedule 1 hereto as an executive officer of Amerx, pursuant to the
terms of this Agreement. The Executive accepts such employment and agrees to
perform the duties and responsibilities assigned to him pursuant to this
Agreement.

Section 1.2 Duties and Responsibilities. The Executive shall hold the position
with Amerx which is specified on Schedule 1, which is attached hereto and
incorporated herein by reference. The Executive is employed pursuant to the
terms of this Agreement and agrees to devote full-time to the business of Amerx.
The Executive shall perform the duties set forth on Schedule 1 while employed as
an executive officer, and such further duties as may be determined and assigned
to him from time-to-time by the Chief Executive Officer or the Board of
Directors of Procyon Corporation, the parent corporation of Amerx (“Procyon”).

1

 



Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive’s duties under this Agreement. The Executive’s duties shall be
rendered at Amerx’s offices, or at such other place or places as the Executive
may designate with Amerx’s approval, which shall not be unreasonably withheld.

Section 1.4 Vacations. The Executive shall be entitled each year to a reasonable
vacation of not less than four weeks in accordance with the established
practices of Procyon now or hereafter in effect for executive personnel, during
which time the Executive’s compensation shall be paid in full. Should Amerx from
time-to-time require the Executive to perform job duties during vacation
periods, the Executive shall be entitled to compensatory vacation time at a
mutually agreeable time.

Section 1.5 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of Amerx in all respects,
including expenses for entertainment, travel and similar items. Amerx will
reimburse the Executive for all such expenses that are reasonably related to
Amerx’s business and primarily for Amerx’s benefit, upon the presentation by the
Executive, from time-to-time, of an itemized account of such expenditures. Such
expenses shall be reviewed and approved by Procyon’s Chief Financial Officer.

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to Procyon’s executive employees, including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

ARTICLE II

COMPENSATION

Section 2.1 Base Salary. Amerx shall pay to the Executive a base salary of not
less than the amount specified on Schedule 1, subject to annual review and
raises in such base salary. The base salary may be changed by action of
Procyon’s Board of Directors, and such changes shall thereafter be included in
the Executive’s base salary as defined for purposes of this Agreement and
Procyon’s bonus plan.

2

 

Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain incentive bonuses, as set forth, and pursuant to the
conditions set forth, in Schedule 1. The Executive shall also be entitled to
receive bonuses in accordance with the provisions of the Procyon-wide bonus plan
as in effect from time to time.

ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term of
one year, commencing on its effective date, subject, however, to termination
during such period as provided in this Article and approval of the Board of
Directors of Procyon in its annual meeting. Nothing contained in this Agreement
shall be construed to constitute a promise of employment to the Executive for a
fixed term. Executive’s employment under this Agreement is strictly “at will,”
and may be terminated by the Executive, Amerx or Procyon, upon thirty days
written notice, for any reason or no reason, with or without cause.

Section 3.2 Renewal of Term. Subject to Procyon’s Board of Directors’ approval,
Executive’s employment shall be extended for one additional year at the end of
each year of the term, or extended term, of this Agreement on the same terms and
conditions as contained in this Agreement, unless either Amerx, Procyon or the
Executive shall, prior to the expiration of the initial term or of any renewal
term, give written notice of the intention not to renew this Agreement.

Section 3.5 Termination. In the event of termination of this Agreement by the
Executive or Procyon or Amerx for any reason, including termination by death or
disability of the Executive, Amerx shall be obligated to compensate the
Executive for any accrued vacation time not taken and any earned but unpaid base
salary and any earned but unpaid bonuses up to the date of termination.

Section 3.6 Options. Any options granted to the Executive to purchase stock of
Procyon shall become fully vested on the date of the involuntary termination of
this Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
incorporated by reference into each such option grant or agreement.

3

 

ARTICLE IV

GENERAL MATTERS

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

Section 4.4 Benefit. This Agreement shall be binding upon the Executive, Procyon
and Amerx, and shall not be assignable by Procyon or Amerx without the
Executive’s written consent.

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

4

 

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
and Amerx has been empowered and directed to do so by the Board of Directors of
Procyon.

Section 4.9 Effective Date. The effective date of this Agreement shall be July
1, 2016.

 



PROCYON CORPORATION  

AMERX HEALTH CARE CORPORATION

 

       By: /s/ Regina W. Anderson   /s/ James B. Anderson  Regina W. Anderson  
     James B. Anderson  Chief Executive Officer        Vice President of
Operations              By: /s/ Fred W. Suggs, Jr.    EXECUTIVE: Fred W. Suggs,
Jr.   By: /s/ Justice W. Anderson Director, Member of the Procyon   Justice W.
Anderson Corporation Compensation Committee           President             By:
/s/ Joseph R. Treshler     Joseph R. Treshler     Director, Member of the
Procyon     Corporation Compensation Committee      

 

 

5



 

 

 

FY 2017

PROCYON CORPORATION
AMERX HEALTH CARE CORPORATION
RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT
Schedule 1
Salary and Benefit Statement

Date: July 1, 2016



Executive: Justice W. Anderson

 

 

Position:  Amerx Health Care Corporation:: President     Base Salary:  $210,000,
annually     Benefits:  As outlined in this Executive Employment Agreement.    
Term: As described in Section 3.1 of the Executive Employment Agreement. The
terms of the Amerx Sales Incentive and Profit Bonuses described below shall
reviewed annually, and any amendment thereto to be made with the mutual
agreement of Procyon, Amerx and the Executive.     Duties and Responsibilities:
Supervision and coordination of all operations of Amerx; supervision of all
other executive and operating officers of Amerx; devising and executing
strategic planning for all aspects of business conducted by Amerx; creating new
opportunities for business and helping Amerx to remain competitive in the market
place; oversight of Amerx operations to insure productive efficiency, quality,
service and cost-effective management or resources; and such other matters as
determined from time to time by Procyon’s Board of Directors.     Amerx Sales
Incentive Bonus Incentive pay will be based on Amerx fiscal year 2017 sales
growth over previous fiscal year total sales.

 

 

  • 8% Incentive: If Amerx net sales for fiscal year 2017 increase at least 8%
but less than 15% over the prior fiscal year’s net sales, incentive pay will
consist of a cash payment equal to 5% of net sales over the prior fiscal year’s
net sales.

 

6



 

 

 

 







 

 

 

 

·15% Incentive: If Amerx net sales for fiscal year 2017 increase at least 15%
but less than 25% over the prior fiscal year’s net sales, incentive pay will
consist of a cash payment equal to 5.5% of net sales over the prior fiscal
year’s net sales and an award of 25,000 Options to purchase Shares of Procyon
Common Stock with an exercise price equal to the closing market price of such
stock on the date of grant.

·25% Incentive: If Amerx net sales for fiscal year 2017 increase 25% or more
over the prior fiscal year’s net sales, incentive pay will consist of a cash
payment equal to 6% of net sales over the prior fiscal year’s total net sales
and an award of 50,000 Options to purchase Shares of Procyon Common Stock with
an exercise price equal to the closing market price of such stock on the date of
grant.

·The Sales Incentive Bonus will be paid by Amerx to the Executive after the
close of the fiscal year end.

 

Profit Incentive: The profit incentive, which includes profit from product
sales, as well as profit from other activities which may be designated from time
to time by the Board of Directors, will be based on audited fiscal year 2017.

 

Amerx Profit Bonus:

If Amerx profit is $250,000 or more, but less than $500,000, the Executive will
receive a cash payment equal to 2.4% of the total profit.

 

If Amerx profit is $500,000 or more, but less than $750,000, the Executive will
receive a cash payment equal to 3% of the total profit.

 

If Amerx profit is $750,000 or more, but less than $1,000,000, the Executive
will receive a cash payment equal to 3.25% of the total profit.

 

If Amerx profit is $1,000,000 or more, the Executive will receive a cash payment
equal to 3.45% of the total profit.

 

The Profit Incentive Bonus for Amerx will be paid by Amerx to the Executive
after the close of the fiscal year end.

 

 

 

 

 

 

7

 

 

 

APPROVED:

 



PROCYON CORPORATION  

AMERX HEALTH CARE CORPORATION

 

       By: /s/ Regina W. Anderson   /s/ James B. Anderson  Regina W. Anderson  
     James B. Anderson  Chief Executive Officer        Vice President of
Operations              By: /s/ Fred W. Suggs, Jr.    EXECUTIVE: Fred W. Suggs,
Jr.   By: /s/ Justice W. Anderson Director, Member of the Procyon   Justice W.
Anderson Corporation Compensation Committee           President             By:
/s/ Joseph R. Treshler     Joseph R. Treshler     Director, Member of the
Procyon     Corporation Compensation Committee      

 

 

Effective Date: July 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 



 



 

 

 

